Citation Nr: 0020938	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, for additional disability claimed to have arisen from 
treatment at a VA medical facility in August 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
June 1974.  

This appeal arises from an April 1996 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability claimed to have arisen from treatment at a VA 
medical facility in August 1995.  


FINDINGS OF FACT

1.  The veteran does not have an additional disorder of the 
cervical spine as a result of his August 1995 surgery in a VA 
facility.

2.  The veteran's preexisting cervical disability did not 
increase in severity as a result of his August 1995 surgery 
in a VA facility.  


CONCLUSION OF LAW

The criteria to establish compensation benefits under 
38 U.S.C.A. § 1151, for additional disability claimed to have 
arisen from treatment at a VA medical facility in August 1995 
have not been met.  38 U.S.C.A. § 1151 (West 1991), 38 C.F.R. 
§§ 3.358(c), 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 38 
C.F.R. §§ 3.358(a), 3.800(a) (1999).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2). 

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1)(2). 

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3). 

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).  

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits. See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims (Court)), in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994). 

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court.  
60 Fed. Reg. 14,222 (March 16, 1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25,788 (1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); See also VAOPGCPREC 40-97; ); 63 Fed. Reg. 31263 
(1998). 

The claim on appeal herein was filed before October 1997, and 
therefore it must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the final regulation issued 
on May 23, 1996.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence would be required in 
order for this claim to be granted. 

As an initial matter, the Board notes that the veteran's 
claim is well grounded, in that the he has presented a 
plausible basis for the benefits he seeks.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The Court has held that the requirements for a well-grounded 
claim under section 1151 are, paralleling those generally set 
forth for establishing other service connection claims, as 
follows:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim would also generally be well grounded, with respect to 
the continuity-of-symptomatology analysis under 38 C.F.R. § 
3.303(b), if he or she submitted evidence of each of the 
following: (a) evidence that a condition was "noted" during 
his/her VA hospitalization or treatment; (b) evidence showing 
continuity of symptomatology following such hospitalization 
or treatment; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-hospitalization/treatment symptomatology.  See Jones 
v. West, 12 Vet. App. 460 (1999).  Thus, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from hospitalization, or from medical or surgical treatment, 
provided by VA.

The claims file includes evidence that shows the veteran was 
hospitalized for a cervical spine disability in August 1995, 
underwent an anterior cervical diskectomy and fusion with a 
C-6-C7 iliac graft.  Subsequently, the fusion collapsed, and 
a VA x-ray examiner indicated in September 1995, that the 
collapse "could have" been associated with previous trauma 
or surgery.  Based on this opinion, the Board concludes that 
the veteran's claim is well grounded.

Pertinent evidence reflects that, the veteran's medical 
records reveal that he was treated for complaints of neck 
pain with radiation into his right arm.  A VA magnetic 
resonance imaging (MRI) scan of June 1993, revealed a right 
C6-7 deformity.  A July 1994 MRI scan revealed a prominent 
disc bulge at C6 with possible minimal narrowing of the left 
C5-6 neural foramina.  The MRI scan also revealed extensive 
posterior osteophytic ridging on the right at C5-6, which 
resulted in ventral effacement of the thecal sac and 
narrowing of the right C6-7 neural foramina.  

In February 1995, the veteran underwent a VA orthopedic 
examination.  The examiner noted the July 1994 MRI scan and 
diagnosed degenerative intervertebral disc C5-6, with bulging 
of the intervertebral disc and narrowing of the left C5-6 
neural foramina; and posterior osteophytic ridging on the 
right at C5-6, with narrowing of the C6-7 neural foramina.  

In July 1995, the veteran was seen by VA on an outpatient 
treatment basis.  The examiner assessed that the veteran had 
cervical stenosis with right radiculopathy.  

In August 1995, the veteran was seen by VA for a computed 
tomographic (CT) scan which showed that a large posterior 
osteophyte present on the right deforming the thecal sac and 
encroaching on the right C6-7 neural foramina.  Three weeks 
later, an anterior cervical diskectomy was performed.  After 
surgery, he had decreased pain, resolved radiculopathy, and 
without any immediate postoperative complications, he went 
home several days later.  

In September 1995, the veteran was seen at the VA outpatient 
treatment clinic complaining of sore throat and aching ears.  
His tympanic membranes were noted to be "ok," but there was 
slight erythema of the throat.  The assessment was a sore 
throat.  The next day, the veteran called inquiring as to 
whether his graft to the cervical spine was still intact.  He 
was told that the graft appeared intact.  A review of x-rays 
taken on September 19, 1995, showed that the bony graft was 
normally positioned in the C6-C7 interspace, however, the 
bony margins of C6 and C7 were still well demarcated.

He was seen two days later by VA where it was determined that 
his radiculopathy was resolved.  He did complain of mild back 
pain.  Examination showed 5/5 bilateral upper extremity 
strength, and that his cervical trunk was intact.  The 
surgical wound was well healed.  The VA examiner noted that 
cervical x-ray studies showed a C6-7 interspace collapse in 
comparison with post operative films taken a month 
previously.  The radiologist opined that the exact etiology 
was indeterminate and he indicated that it may be associated 
with previous surgery or trauma.  Clinical correlation was 
recommended by the radiologist.  The examining physician 
found that the veteran was doing well.  

In October 1995, VA performed an esophogram on the veteran.  
A lateral view of the cervical spine showed C6-7 interspace 
narrowing, and in comparison with the September 19th study 
the space was now more distinct.  There was a small bony 
fragment located anterior to the superior aspect of C7, with 
the anterior margin of the vertebra not well seen.  The 
examiner stated that this indicated a possible bone graft 
failure.  Cervical spine x-ray performed by VA later that 
month showed what could be seen as narrowing of the disc 
space between C6 and C7 with what appeared to be a bone graft 
anteriorly at this level.  The examiner noted that the 
position appeared reasonable.  

In January 1996, the veteran was seen in the outpatient 
treatment clinic complaining of terrible headaches and pain 
in the right arm.  He related that everything was back that 
he had surgery for in August 1995.  Examination revealed 
recurrent pain of the right upper extremity with no further 
numbness.  The veteran indicated that he wanted no further 
intervention at that time.  The examiner indicated that x-
rays of the cervical spine were stable.  

The veteran was examined by VA in March 1996.  X-ray studies 
revealed some bridging bone anteriorly between C6 and C7.  
The examiner commented that the results could not confirm 
whether this was a solid fusion, however, there appeared to 
be some bridging bone.  The majority of the bone graft 
appeared to have been reabsorbed.  The impression was that 
the veteran had a moderately restricted range of motion of 
the neck following fusion surgery.  The examiner also 
indicated that the veteran appeared to complain primarily 
about rotator cuff tendinitis in the right shoulder, which 
was unrelated to the cervical spine.  

X-rays of the cervical spine were performed by VA in 
December 1997.  The x-rays showed that the previously seen 
fusion at C6-C7 with narrowing of the disc and some 
degenerative changes and mild encroachment over the neural 
foramina were stable.  Vertebral body heights appeared 
normal.  No other disc space narrowing or neural foramina 
narrowing was noted.  The facet joints showed no definite 
abnormality.  There was no change seen since January 1996 x-
rays.  

X-ray studies in August 1998 disclosed C6-C7 interspace 
narrowing, with some degenerative changes and anterior 
osseous formation which may have been secondary to prior 
surgery.  Clinical correlation was recommended.

In December 1998, the appellant was scheduled for a VA 
examination, however, he refused to have a compensation and 
pension examination performed.  He stated that all he wanted 
was to have the pain in his neck fixed.  He related that he 
had toothache-type pain on a chronic basis that was ruining 
his life.  Although the examiner did not examine the veteran 
at this scheduled time, he related that it appeared that the 
veteran had a C5-C6 neural foramina encroachment and cervical 
neck fusion.  The fusion did not hold , apparently the 
vertebra collapsed and the veteran had a pinching of the 
nerve.  According to the veteran, the pain continued to 
escalate in a slow fashion.  It was recommended that the 
veteran be seen by a neurologist for evaluation of his neck 
pain and the nerves involved in its radiation.  The veteran 
was scheduled for VA neurology examinations in January 1999 
and May 1999 and failed to report.  

In April 2000, the Board forwarded the veteran's files to 
medical experts for review.  In the request for an opinion 
the Board noted that in determining whether additional 
disability exists, as applied to surgical treatment, the 
physical condition of the veteran's cervical spine, noted on 
August 2, 1995, as a posterior osteophyte at C6-7 on the 
right which deformed the thecal sac and encroached on the 
right C6-7 neural foramina, was to be compared to the 
condition of the cervical spine after the August 28, 1995 
surgery.  The specialists were asked the following questions 
in an effort to render an opinion:

Is it at least as likely as not that the 
veteran has an additional cervical 
disorder as a result of his 
August 28, 1995, surgery?

Did the veteran's preexisting right 
cervical radiculopathy increase in 
severity as a result of his surgery on 
August 28, 1995?

Is it at least as likely as not that the 
C6-C7 interspace collapse represented an 
additional disability beyond that which 
preexisted the August 28, 1995 surgery?

Was any cervical disorder diagnosed after 
August 28, 1995, a "necessary 
consequence" of the surgery performed 
that date.  [The definition of what 
constituted a "necessary consequence" 
was provided to the reviewing experts.]

Is it at least as likely as not that the 
veteran has an esophageal disorder as a 
result of his August 28, 1995? 

In May 2000, the Chief of Neurosurgery at the VA Medical 
Center in Houston, Texas opined that:

With regard to the issue of whether or 
not it is at least as likely as not that 
the veteran has an additional cervical 
disorder as a result of his 
August 28, 1995, surgery?  In my opinion, 
the complications that the patient claims 
are established post-operatively, these 
are conditions that are quite common.  
Therefore, in my opinion he has no 
additional disorder as a result of his 
surgery.

Regarding whether or not the veteran's 
preexisting right cervical radiculopathy 
increased in severity as a result of his 
surgery on August 28, 1995, it appears 
the operation was performed appropriately 
and there is no evidence that the nerve 
root at that level was comprised further 
post-operatively.  In addition to the 
patient's complaints were not consistent 
with each evaluation.  

With regard to your question if the C6/7 
inner space collapse represents 
additional disability beyond that which 
preexisted the August 28, 1995, surgery?  
The inner space collapse is a common 
future (sic) with an anterior cervical 
diskectomy and fusion.  As you stated in 
your note it is a necessary consequence 
of the surgery or/and being that does not 
represent additional disability pre-
existing the surgery.  Technical steps 
are taken in the course of a surgery in 
anticipation that this will occur.  

With regard to your question was any 
cervical disorder diagnosed after 
August 28, 1995, a "necessary 
consequence" of the surgery performed 
that date.  I believe that I have 
addressed in the question above.  In 
addition to however, this patient has 
diffuse cervical spondylosis that is 
likely to progress despite any surgical 
intervention based on his history, 
physical examination and radiological 
studies.  In addition he has potential 
for arthritic changes as indicated by 
other joint and tendon problems that are 
clearly not related to the C6/7 surgical 
region.  

With regard to question is it at least as 
likely as not that the veteran has an 
esophageal disorder as a result of his 
August 28, 1995, surgery?  Certainly not.  
This patient may or may not have some 
subjective feelings of esophageal 
discomfort however, these studies fail to 
demonstrate any intrinsic mechanism for 
such feelings.  It is not uncommon after 
cervical spine surgery to have some odd 
sensations due to the fact that the 
esophagus lies just anterior to the 
anterior portion of the spine.  Again, if 
this were indeed a fact then it would be 
a necessary consequence of the surgical 
procedure.  

In June 2000, an orthopedic specialist from the VA Medical 
Center in Houston, Texas, opined that:

In regard to specific questions:  

Is it at least as likely as not that the 
veteran has an additional cervical 
disorder as a result of his 
August 28, 1995, surgery?  

It would appear from the interpretation 
of the images, that he does have anterior 
cervical kyphosis in his neck as well as 
some objective esophageal compression on 
these basis while both situations are not 
usually considered significant problems 
and the reviewer's answer to this 
question would be no.  

Did the veteran's preexisting right 
cervical radiculopathy increase in 
severity as a result of his surgery on 
August 28, 1995?

Reviewer concludes no as the records 
clearly indicate initial improvement of 
his radiculopathy.  

Is it at least as likely as not that the 
C6-7 interspace collapse represents 
additional disability beyond that which 
preexisted the August 28, 1995, surgery?

As noted above it is the reviewer's 
belief that the "interspace collapsing" 
is an existing problem from the nerve 
root compression for which the surgery 
was done.  The reviewer concludes that he 
did not have "additional disability" 
based on a new anatomical problem 
(specifically in his cervical 
pseudoarthrosis) that the cervical 
pseudoarthrosis is a much smaller 
clinical problem than the nerve root 
compression.  

Was any cervical disorder diagnosed after 
August 28, 1995, a "necessary 
consequence" of the surgery performed 
that date?  

Some esophageal scarring is inevitable in 
the procedure it only rarely results in 
chronic swallowing difficulties however.  

Is it at least as likely as not that the 
veteran has an esophageal disorder as a 
result of his August 28, 1995, surgery?

No objective dysfunction of the esophagus 
has been demonstrated.  

After reviewing the foregoing evidence, it is the Board's 
conclusion that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed to have arisen from treatment at a VA medical 
facility in August 1995, is not warranted.  While the 
evidence shows that the veteran made complaints regarding his 
cervical spine after his August 1995 surgery, immediately 
after the surgery, it was noted that he had decreased pain, 
resolved radiculopathy and no immediate postoperative 
complications.  By January 1996, he stated that all of the 
problems he had prior to surgery had returned, and he 
attributed these complaints to a collapsed fusion.  However, 
x-rays performed at that time indicated that the cervical 
spine was stable.  Moreover, during a March 1996 VA 
examination, the examiner indicated that although he was 
unable to tell whether the veteran's fusion was solid, it was 
his opinion that the veteran appeared to complain primarily 
of rotator cuff tendinitis of the right shoulder which was 
unrelated to the cervical spine.  

Of greatest import, however, are the expert opinions the 
Board received from a chief neurosurgeon and an orthopedic 
specialist.  Each examiner indicated, in pertinent part, that 
the veteran did not have an additional cervical disorder as a 
result of his August 1995 surgery; that there was no increase 
in severity in the veteran's preexisting right cervical 
radiculopathy as a result of the August 1995 surgery; and 
that the collapsing of the innerspace was a result of the 
cervical nerve root compression and was a necessary 
consequence and did not represent an additional disability.  
Again, it is well to note that the examiner's were provided 
the definition of the term "necessary consequences." 

In view of the medical opinions holding that the veteran did 
not incur additional disability as a result of the 
August 1995 surgery, the claim for compensation, under the 
provisions of 38 U.S.C.A. § 1151, must be denied. As 
discussed above, there is no medical evidence which 
establishes an increased disability as a result of the 
veteran's August 1995 surgery.  

In reaching this decision, the Board is mindful of the 
veteran's contention regarding his claimed increase in his 
cervical spine problems, and its relationship to his 
August 1995 surgery at the VA hospital.  The veteran's mere 
assertion of his view as to cause-and-effect, however, does 
not serve to establish his view as fact, since he is not 
shown to possess any particular medical expertise and, thus, 
he is not competent to establish a relationship between any 
VA treatment and his current disability.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.   Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran's contentions may not be used to establish his 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, and, based upon the preponderance of the 
medical evidence, his appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
additional disability claimed to have arisen from treatment 
at a VA medical facility in August 1995, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

